Citation Nr: 0806915	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-32 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease (DDD) at L5-S1.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
DDD at L5-S1 and assigned a 10 percent rating effective 
February 2001.  Thereafter, the Philadelphia RO assumed 
jurisdiction.  

The veteran presented testimony before a local hearing 
officer at the RO in October 2006 and at a videoconference 
hearing at Wilkes-Barre, Pennsylvania, in July 2007.  The 
transcripts have been associated with the claims folder. 

The claims of entitlement to higher initial evaluations for 
status post arthroscopic surgery times two, right knee, and 
instability of the right knee associated with status post 
arthroscopic surgery times two are the subject of a separate 
decision bearing docket number 02-01 834A.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to September 10, 2002, the veteran's DDD at L5-S1 
caused no more than slight limitation of motion; with no 
evidence of moderate intervertebral disc syndrome with 
recurring attacks; and no muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position. 

3.  From September 10, 2002, the veteran's DDD at L5-S1 was 
productive of moderate recurring attacks of intervertebral 
disc syndrome.

4.  From July 26, 2006, the veteran's DDD at L5-S1 caused 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and absent ankle jerk, with little 
intermittent relief.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DDD of L5-S1, were not met prior to September 10, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  The criteria for a 20 percent evaluation, and no higher, 
for DDD at L5-S1, were met as of September 10, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

3.  The criteria for a 60 percent evaluation, and no higher, 
for DDD at L5-S1, were met as of July 26, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a March 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the original service connection claim, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  

The veteran is challenging the initial evaluation assigned by 
the RO for DDD at L5-S1.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection in February 2002 was granted was legally 
sufficient, VA's duty to notify with regard to the claim has 
been satisfied.

Additional VCAA letters were sent in September 2004, August 
2005, and June 2006, which additionally notified the veteran 
of the evidence necessary to establish an increased rating for 
the service connected DDD at L5-S1 and to submit any evidence 
in possession that pertained to his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in June 
2006.  The claim was last readjudicated in a December 2006 
supplemental statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

The veteran presented testimony before a local hearing 
officer at the RO in October 2006 and at a videoconference 
hearing at Wilkes-Barre, Pennsylvania, in July 2007.  The 
transcripts have been associated with the claims folder. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The veteran contends that he is entitled to a higher initial 
rating for DDD at L5-S1 due to such symptoms as daily low 
back pain, muscles spasms, limited range of motion, and 
sciatica.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, pain may be the basis for a rating for a 
disability rated based on limitation of motion, regardless of 
whether or not the limitation of motion specified in the 
Diagnostic Code criteria is shown).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Historically, in a February 2002 rating decision, service 
connection was awarded for DDD at L5-S1  A 10 percent 
evaluation was assigned effective February 2001. 

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for DDD at L5-S1.  As such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service VA and private 
treatment records; reports of VA examination; and transcripts 
of the October 2006 RO hearing and July 2007 Board hearing.   
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If the application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for low back disabilities where there was evidence 
of lumbosacral strain with characteristic pain on motion, 
mild intervertebral disc syndrome or slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

A 20 percent evaluation was warranted for low back 
disabilities where there was evidence of moderate limitation 
of motion of the lumbar segment of the spine, or, in the 
alternative, moderate intervertebral disc syndrome with 
recurring attacks.  A 20 percent evaluation was, similarly, 
indicated where there was evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in the standing position.  Id. 

A 40 percent evaluation, under those same regulations, 
required demonstrated evidence of severe limitation of motion 
of the lumbar spine, or, in the alternative, severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  A 40 percent evaluation was, similarly, 
indicated where there was evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or with some of the aforementioned 
characteristics accompanied by abnormal mobility on forced 
motion.  Id.

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation was indicated where there was 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  
Those criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the diagnostic criteria in effect prior to 
September 23, 2002, is more favorable to the veteran and 
shall award different levels of compensation, specifically a 
20 percent evaluation effective September 10, 2002, and a 60 
percent evaluation effective July 26, 2006, in light of the 
degrees of disability that is evident from the evidence 
discussed below.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

In this regard, outpatient treatment records dated in January 
2000, show that the veteran complained of low back pain only 
"off and on" for two years.  X-rays were negative.  The 
veteran had straight leg raising to 90 degrees.  Motor 
function was normal.

Upon VA examination in April 2001, the veteran reported a 10 
year history of intermittent low back pain, just left of the 
midline with no radiation into the lower extremities.  He 
noted that he had severe pain about every six months, which 
intensified with sitting and squatting.  Pain was eased by 
rest and Motrin with minimal relief.  

Physical examination of the lumbar spine revealed no 
tenderness or paraspinal spasm.  Straight leg raising was 
negative, bilaterally.  Range of motion testing revealed 
forward flexion to 90 degrees, backward extension to 30 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  There was no 
objective evidence of pain on motion or paraspinal muscle 
spasms.  

A June 2001 outpatient treatment note again indicated the 
veteran reported off and on low back pain.  Physical 
examination revealed only a possible muscle spasm over the 
left lumbar back.  There was no tenderness and no masses with 
palpation. There was no numbness to the feet and no bowel or 
bladder impairment.  Flexion was to 90 degrees while 
extension was to 15 degrees.  Right and left side bending 
were to 15 degrees.  Straight leg raising was negative.  

A July 2001 magnetic resonance imaging (MRI) report showed 
L5-S1 central and left paracentral protrusion touching the 
traversing left S1 nerve root.  In November 2001, the veteran 
presented with subjective complaints of three episodes of his 
low back going out in the past six months.  However, physical 
examination revealed 5/5 motor strength with normal 
sensation.  The examiner noted that the July 2001 MRI showed 
DDD at L5-S1 with disc bulge, eccentric to the left which was 
"kissing the left S1 nerve root".  Despite radiographic 
findings of impingement, the examiner found only back pain.  
There were no radicular symptoms.  

Primary care record dated September 10, 2002, shows an 
objective worsening of the veteran's DDD at L5-S1 
symptomatology.  On that date, outpatient treatment notes 
contain evidence of complaints of intractable back pain with 
sciatica.  There were objective findings of paralumbar spasm 
left greater than right.  The veteran's gait remained normal.  

The veteran was afforded an additional MRI of the lumbar 
spine in October 2002.  The radiologist noted that the July 
2001 MRI showed L5-S1 central and left paracentral profusion 
touching the traversing left S1 nerve root.  The October 2002 
MRI revealed L5-S1 central and left paracentral disc bulge.  

An entry dated in November 2002, shows continued complaints 
of intractable low back pain secondary to a herniated nucleus 
pulposus.  In a January 2003 statement, the Deputy Commander 
for Clinical Services for the Kirk U.S. Army Health Clinic 
indicated that the veteran was followed at the Clinic for 
documented problems of intractable low back pain with 
herniated nucleus pulposus.

In April 2003, there was no improvement of the veteran's 
intractable low back pain.  There were additional findings of 
radiculopathy.  In an October 2004 statement, the Deputy 
Commander for Clinical Services at the Kirk Clinic further 
indicated that the veteran was followed for multiple health 
problems including chronic intractable low back pain with 
left sciatica, an abnormal MRI of the L5 spine, and herniated 
disc at L5-S1.  

It is not until July 26, 2006, that the veteran's DDD at L5-
S1 became pronounced. The veteran reported having constant 
radiating back pain in the right lower extremity posteriorly 
as far as the knee.  He denied the use of cane, crutches, 
walker or brace.  The veteran was unable to jog, run, or play 
sports.

Physical examination revealed forward flexion to 70 degrees 
and to 69 degrees with repetition.  Extension was to 20 
degrees and to 15 degrees with repetition.  Left lateral 
flexion was to 20 degrees while right lateral flexion was to 
19 degrees.  Left and right lateral rotation were to 30 
degrees.  There was however, no muscle spasm with range of 
motion.  There was no sensory deficit to light touch.  Knee 
jerks were 2+/2+ while ankle jerks were 0/0.  Straight leg 
raising was negative at 90 degrees.  X-rays showed narrowing 
of the L5-S1 disc space and some DDD at several levels.  

At his July 2007 hearing, the veteran testified that it was 
difficult for him to stand and straighten up in the morning.  
He further testified that he suffered from muscle spasms and 
an inability to bend over and touch his toes.  He 
approximated that he had lost about 20 to 30 percent of his 
motion.  The veteran denied doctor prescribed  bedrest.  The 
veteran reported that he had missed about two weeks of work 
in the past two years as a result of his back, but he was 
still employed on a full-time basis.  

As delineated above, prior to September 10, 2002, the 
criteria for an evaluation in excess of 10 percent were not 
met.  The evidence demonstrates that back pain was reported 
as only "off and on" and there was no objective muscle 
spasm, which would preclude a finding of  moderate recurring 
attacks of intervertebral disc syndrome.  38 C.F.R. § 4.71a 
(2002).  The veteran had no more than slight limitation of 
motion, which would also preclude an increased evaluation 
under diagnostic code 5292.  Id.   There was no evidence of  
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in standing position, which would 
warrant a 20 percent disability evaluation under diagnostic 
code 5295.  Id.  

From September 10, 2002, there was an objective worsening of 
the veteran's back symptomatology, which the Board considers 
moderate based on the sporadic complaints of spasm and 
intractable back pain.  There was no evidence of severe 
limitation of motion or severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

As of July 26, 2006, the date of the VA examination, the 
criteria for a 60 percent evaluation have been met under the 
regulations in effect prior to September 23, 2002.  The 
evidence demonstrates persistent low back symptoms compatible 
with sciatic neuropathy and radiating pain into the lower 
extremities.  While muscle spasm was not shown on physical 
examination, what the Board finds most compelling is that 
ankle jerk was absent and MRI reports have confirmed disc 
impingement on the S1 nerve root.  A 60 percent evaluation is 
the highest schedular disability evaluation assignable under 
Diagnostic Code 5293.  There has been no evidence nor does 
the veteran contend that he has unfavorable anklyosis of the 
lumbar spine to warrant a 100 percent rating under diagnostic 
code 5286.  38 C.F.R. § 4.71a.

The Board indicated at the outset that the criteria in effect 
prior to September 23, 2002, were more favorable to the 
veteran.  In this regard, in looking at the criteria in 
effect beginning in September 2002 and prior to September 
2003, there has been no evidence of physician prescribed 
bedrest or incapacitating episodes of intervertebral disc 
syndrome to warrant a higher rating.  In that same vein, when 
considering a rating based on the combined neurologic and 
orthopedic manifestations under the revised rating criteria 
for intervertebral disc syndrome, the veteran has not been 
shown to have more than moderate impairment of the lower 
extremities as evidenced by the neurological findings made at 
the time of each VA examination.  As such, no more than a 20 
percent disability evaluation would be warranted for 
neurologic impairment of either extremity under Diagnostic 
Code 8520.

Combining the maximum 40 percent evaluation for limitation of 
motion, which has not been demonstrated at any time nor has 
ankylosis of the thoracolumbar spine, with the separate 20 
percent disability evaluations for each lower extremity would 
result in no more than a 60 percent disability evaluation 
under the criteria in effect subsequent to September 23, 
2003. 

Even when considering the additional limitation of motion 
caused by fatigue, weakness, and flare-ups, neither the 
actual range of motion nor the functional limitation warrants 
an evaluation in excess of 60 percent for limitation of 
motion of the lumbar spine based upon the appropriate codes 
governing limitation of motion.  38 C.F.R. § 4.7, 4.21, 4.40, 
4.45, 4.59.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than those noted above.  See Fenderson, 12 Vet. App. at 125-
126; Hart, supra.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected DDD at L5-S1 has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  The veteran is 
still employed on a full-time basis.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial evaluation in excess of 10 percent for DDD at L5-
S1, prior to September 10, 2002, is denied.

A 20 percent evaluation for DDD at L5-S1 from September 10, 
2002, is granted subject to the controlling regulations 
governing monetary awards.

A 60 percent evaluation for DDD at L5-S1 from July 26, 2006, 
is granted subject to the controlling regulations governing 
monetary awards.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


